Felton, Chief Judge.
The appeals in these companion cases are from the judgments of the court trying the cases without a jury. There is no appeal from the judgments of the court overruling the motions for new trials in the two cases. Under the ruling in Hill v. Willis, 224 Ga. 263 (161 SE2d 281), in such circumstances the law of the case was made by the judgments overruling the motions for new trial on the general grounds unappealed from, so the .judgments appealed from must be and are

Affirmed.


Eberhardt and Whitman, JJ., concur.

Argued June 3, 1968
Decided June 14, 1968.
Sutherland, Asbill & Brennan, Robert L. Brown, for appellants.
Shoob, McLain & Jessee, M. David Merritt, C. James Jessee, Jr., for appellee.